 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES BARKSDALE,                                 No. 2:19-cv-02071-CKD-P
12                        Plaintiff,
13            v.                                         ORDER
14    JUAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court by

19   Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20      I.         Screening Standards

21           The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

26           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

27   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

28   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
                                                         1
 1   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 2   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 3   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 4   Cir. 1989); Franklin, 745 F.2d at 1227.

 5             In order to avoid dismissal for failure to state a claim a complaint must contain more than

 6   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 7   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 8   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 9   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

10   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

11   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

12   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

13   at 678. When considering whether a complaint states a claim upon which relief can be granted,

14   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

15   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

16   U.S. 232, 236 (1974).

17       II.      Allegations in the Complaint

18             On October 29, 2018, while an inmate at Deuel Vocational Institution (“DVI”) in Tracy,

19   California, plaintiff was housed in the top tier despite his “serious injur[ies].” ECF No. 1 at 3.

20   He complained to Correctional Officer Juan, who is a named defendant in this action, that he was
21   ”having difficulty going up and downstairs and would have problems living on the top teir [sic].”

22   Id.1 Plaintiff alleges that defendant Juan had the authority to move plaintiff to the bottom tier

23   and that there was an open cell. Id. However, “[p]laintiff fell down the stairs as a result of not

24   being provided a lower teir [sic] cell” causing him to be re-injured. Id. By way of relief, plaintiff

25   requests compensatory and punitive damages. ECF No. 1 at 5.

26
27   1
      Plaintiff also names Registered Nurse Jane Doe and the “DVI Tracy Healthcare Provider” as
     defendants in this cause of action, but he never identifies what role either one played in denying
28   him a lower tier cell. See ECF No. 1 at 2- 3.
                                                        2
 1              In the last sentence of his only claim for relief, plaintiff states in a conclusory fashion that

 2   defendant “Juan violated plaintiff’s first amendment rights to be free of retaliation for filing

 3   grievances.” ECF No. 1 at 3. Plaintiff provides no additional facts or details supporting this

 4   independent claim for relief.

 5       III.       Legal Standards

 6              Under the Eighth Amendment, prison officials must provide for inmates' basic human

 7   needs while in custody, including “food, clothing, shelter, medical care, and reasonable safety.”

 8   Helling v. McKinney, 509 U.S. 25, 32 (1993). Moreover, officials can violate the Eighth

 9   Amendment by showing deliberate indifference to an inmate's unreasonable risk of future medical

10   harm. Id. at 35. To violate the “cruel and unusual punishments” clause, the alleged deprivation

11   must be objectively, sufficiently serious. Second, there is a subjective requirement that the

12   official display a sufficiently culpable state of mind. Farmer v. Brennan, 511 U.S. 825, 834

13   (1994) (citations omitted).

14              Prison officials generally cannot retaliate against inmates for exercising First Amendment

15   rights. Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985). If plaintiff is alleging retaliation, he

16   must establish that: (1) defendant took some adverse action against him (2) because of (3) that

17   prisoner's protected conduct, and that such action (4) chilled the inmate's exercise of his First

18   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.

19   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (citing Rhodes v. Robinson, 408 F.3d 559,

20   567-68 (9th Cir. 2005)). Because a prisoner’s First Amendment rights are necessarily curtailed,
21   however, a successful retaliation claim requires a finding that “the prison authorities’ retaliatory

22   action did not advance legitimate goals of the correctional institution or was not tailored narrowly

23   enough to achieve such goals.” Rizzo, 778 F.2d at 532. The plaintiff bears the burden of

24   pleading and proving the absence of legitimate correctional goals for the conduct of which he

25   complains. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995).

26              In order to state a claim cognizable in a civil rights action, a plaintiff must connect the
27   named defendants clearly with the claimed denial of his rights. Farmer v. Brennan, 511 U.S. 825,

28   837, 843 (1994) (official’s liability for deliberate indifference to assault requires that official
                                                            3
 1   know of and disregard an “excessive risk”); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)

 2   (“liability under section 1983 arises only upon a showing of personal participation by the

 3   defendant (citation omitted) . . . [t]here is no respondeat superior liability under section 1983.”);

 4   Johnson v. Duffy, 588 F.3d 740, 743-44 (9th Cir. 1978) (discussing “requisite causal connection”

 5   in section 1983 cases between named defendant and claimed injury). Additionally, “[a] plaintiff

 6   must allege facts, not simply conclusions, that show that an individual was personally involved in

 7   the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir. 1998),

 8   cert. denied, 525 U.S. 1154 (1999).

 9          IV.     Analysis

10          The court has reviewed plaintiff’s complaint and, for the limited purposes of § 1915A

11   screening, finds that it states a potentially cognizable claim arising under the Eighth Amendment

12   against defendant Juan based on his deliberate indifference to plaintiff’s health and safety.

13   However, plaintiff does not allege sufficient facts demonstrating defendant Juan violated

14   plaintiff’s First Amendment right to be free of retaliation for filing grievances. This claim will be

15   dismissed with leave to amend. The court cannot determine from the complaint what role, if any,

16   defendants Jane Doe and DVI Tracy Healthcare Provider played in the alleged deprivation of

17   plaintiff’s rights. Accordingly, these defendants will be dismissed from the complaint with leave

18   to amend.

19          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

20   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.
21   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

22   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

23   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

24   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

25   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

26   Regents, 673 F.2d 266, 268 (9th Cir. 1982).
27          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

28   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended
                                                         4
 1   complaint be complete in itself without reference to any prior pleading. This is because, as a

 2   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 3   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 4   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 5   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 6           V.      Plain Language Summary for Pro Se Party

 7           The following information is meant to explain this order in plain English and is not

 8   intended as legal advice.

 9           Some of the allegations in the complaint state claims for relief against the defendants, and

10   some do not. You may choose to file an amended complaint to try to fix these problems. You

11   must decide if you want to (1) proceed immediately on your Eighth Amendment claim against

12   defendant Juan and voluntarily dismiss the other defendants or (2) try to amend the complaint to

13   state claims against the remaining defendants. Once you decide, you must complete the attached

14   Notice of Election form by checking only one of the appropriate boxes and return it to the

15   court. Once the court receives the Notice of Election, it will issue an order telling you what you

16   need to do next (i.e. file an amended complaint or wait for the defendants to be served with a

17   copy of the complaint).

18           In accordance with the above, IT IS HEREBY ORDERED that:

19           1. The allegations against defendants Jane Doe and DVI Tracy Healthcare Provider are

20   dismissed with leave to amend for failing to state a claim.
21           2. Plaintiff’s First Amendment retaliation claim against defendant Juan is also dismissed

22   with leave to amend for failing to state a claim.

23           3. Plaintiff has the option to proceed immediately on the Eighth Amendment claim

24   against defendant Juan or plaintiff may choose to amend the complaint to fix the deficiencies

25   identified in this order with respect to the remaining claims and defendants.

26   /////
27   /////

28   /////
                                                         5
 1           4. Within 21 days from the date of this order, plaintiff shall complete and return the

 2   attached Notice of Election form notifying the court whether he wants to proceed on the screened

 3   complaint or whether he wants time to file a first amended complaint.

 4   Dated: January 15, 2020
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14   12/bark2071.1.option.docx

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES BARKSDALE,                               No. 2:19-cv-02071-CKD-P
12                       Plaintiff,
13           v.                                        NOTICE OF ELECTION
14    JUAN, et al.,
15                       Defendants.
16

17          Check only one option:

18   _____ Plaintiff wants to proceed immediately on the Eighth Amendment claim against defendant

19   Juan; or,

20   _____ Plaintiff wants time to file a first amended complaint.

21

22   DATED:

23

24

25

26                                                        ________________________________

27                                                        Plaintiff

28
                                                      7
